DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the amendments and response dated 11/10/2020. Claims 1, 3-9, and 11-16 are presented for examination.

Allowable Subject Matter
2.    Claims 1, 3-9, and 11-16, after further search and considerations, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for Allowance
3.    The following is an examiner’s statement of reasons for allowance:
The best prior art of record, Earwood et al. (US 20180117762) discloses a computer-implemented eye animated expression display method for a robot having an eye display screen (e.g., a computer-implemented method for configuring an eye control feature in a robotic device having an eye display, via a robot animation application, see abstract and paragraph 7), comprising executing on a processor (100 and/or 175, fig. 1) of the robot the steps of: receiving (175) an instruction for displaying an eye animated expression; and displaying the eye animated emoticon on the eye display screen (e.g., receiving a plurality of control inputs for upper and lower eyelids of eyes on the eye display, generating a shape and a command for the upper and lower eyelids based on the upper and lower eyelids control inputs. See paragraph 7. The data exchange 
However, Earwood fails to teach parsing a JavaScript object notation (JSON) file storing the eye animated emoticon to obtain a parsing result; and displaying the eye animated emoticon on the eye display screen based on the parsing result; wherein the eve animated emoticon comprises a plurality of layers, and the JSON file comprises a plurality of key frames and a plurality of change parameters: each of the key frames comprises graphic data of at least one of the layers, the graphic data comprises one or more display parameters of at least one graphic in the corresponding layer, and the change parameters comprises a change model of the layer.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791. The examiner can normally be reached on M_F between 9:30 and 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xaio can be reached on 571 -272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


/WESNER SAJOUS/
Primary Examiner, Art Unit 2612

01/20/2021